The proceeding is to direct the city chamberlain of the city of New York to pay to petitioner in cash the balance of a sum deposited with him for the benefit of petitioner. Petitioner, through his guardian, had instituted an action for damages for personal injuries. The action was settled and the amount paid, less attorney’s fees, was deposited with the chamberlain pursuant to the order of the court. Subsequently, an order was made authorizing and directing the chamberlain to invest the money in guaranteed first mortgage certificates. Upon attaining his majority the petitioner instituted the present proceeding and moved for an order directing the chamberlain to pay in cash the balance plus accrued interest to him. The court referred the motion to an official referee to take proof *863as to the facts and report with his opinion, meanwhile holding the decision of the motion in abeyance. The chamberlain appeals. While he does not question the authority of the court to order a reference, he asks us to consider the application on the merits. This we cannot do on an appeal from an order which merely refers the motion to a referee to take proof and report to the court with his opinion. Appeal dismissed, without costs. No appeal lies from such an order. (Matter of Silaski, 175 App. Div. 199.) Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.